TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2018



                                      NO. 03-17-00517-CV


                                  James Andy Fry, Appellant

                                                 v.

                  Michael John Lucksinger and J. Allan Garrett, Appellees




         APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the orders dismissing appellant’s claims signed by the trial court on

January 30, and January 31, 2017. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the orders. Therefore, the Court affirms the trial

court’s orders dismissing appellant’s claims. Appellant shall pay all costs relating to this appeal,

both in this Court and the court below.